Citation Nr: 1125992	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for chronic rhinitis, claimed as sinusitis.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009 and March 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action, and the Board has rephrased the issue as listed on the title page to better reflect the claim on appeal in light of the Veteran's contentions and the recent VA medical opinion.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In its March 2009 decision, the Board also denied entitlement to service connection for posttraumatic stress disorder (PTSD).  Because a final Board decision was rendered with regard to PTSD, such issue is no longer a part of the current appeal.  Furthermore, following the Board's March 2009 remand, the RO granted service connection for a cervical sprain and strain (claimed as a neck condition) in a December 2009 rating decision.  As that decision represents a full grant of benefits sought with regard to a neck condition, such issue is no longer a part of the current appeal.  Finally, following the Board's March 2010 remand, the AMC granted service connection for a clavicular injury of the left shoulder (claimed as a left shoulder injury) in an August 2010 rating decision.  As that decision represents a full grant of benefits sought with regard to a left shoulder injury, such issue is no longer a part of the current appeal.


FINDING OF FACT

The Veteran's sinus complaints have been currently diagnosed as chronic rhinitis and the chronic rhinitis has been linked by competent evidence to his military service.


CONCLUSION OF LAW

The Veteran's chronic rhinitis, claimed as sinusitis, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for chronic rhinitis, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the requirements for entitlement to service connection have been met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records indicate that the Veteran was seen several times during service, approximately once or twice per year, for sinusitis.  An X-ray of the sinuses during service indicated the sinuses were clear; however, a deviated nasal septum was noted.  The Veteran had no complaints regarding his sinuses on his VA examination.  Physical examination revealed no abnormalities.  A February 2005 Post-Deployment Health Assessment indicated that the Veteran had questions about a persistent cough and runny nose.  Following an interview and examination of the Veteran and review of the health assessment form, it was found that a referral was not necessary.  A May 2005 Post-Deployment Health History form did not indicate that the Veteran was taking any medications other than to treat hypertension.  It further noted that the Veteran had no known allergies.  A May 2005 Report of Medical Assessment was absent for any complaints or findings of sinusitis.

In May 2005, a VA examination was performed.  Following a clinical review, the examiner noted a diagnosis of sinusitis in 1987 that was treated with allergy pills.  A referral to an ENT specialist was not made on that occasion.  Examination of the respiratory system at the May 2005 VA examination indicated that the Veteran did not have a cough, expectoration, or shortness of breath while at rest.  Both sides of the chest expanded appropriately with inspiration.  Breath sounds were normal and no additional sounds were heard.  Upon physical examination, an absence of discharge from the eyes, ears, nose, and throat was noted.  The examiner diagnosed sinusitis.

In May 2009, a VA examination noted complaints of nasal stuffiness and postnasal discharge.  A clinical examination of the ears, nose, and throat revealed a deviated nasal septum.  The head and neck area did not reveal any swellings.  A CAT scan of the sinuses was ordered "to be sure there was no sinus disease left over."  A June 2009 CT scan of the maxillofacial indicated that the paranasal sinuses were unremarkable.  Hypertrophy of the inferior nasal turbinate was noted bilaterally.  The rest of the findings were unremarkable.  No opinion or diagnosis was provided.

In December 2010, a VA examination was performed to determine whether the clinical evidence or the June 2009 radiographic evidence of bilateral hypertrophy of the inferior nasal turbinates suggested the presence of a chronic sinusitis disability.  The examiner diagnosed the Veteran with allergic rhinitis, a septal deviation, and turbinate hypertrophy, and opined that it was at least as likely as not that "this condition" developed during military service.  However, the examiner failed to address whether the clinical or radiographic evidence of record established whether the Veteran had a chronic sinusitis disability, and if so, whether it was related to service.  In addition, the examiner's opinion did not specify which "condition" developed during service.

In May 2011, the Board requested a medical advisory opinion from a VA otolaryngologist regarding the etiology of the Veteran's current chronic rhinitis.  In June 2011, a VA otolaryngologist reviewed the claims file.  The otolaryngologist concluded that neither the clinical evidence of record nor the radiographic evidence of record (including the June 2009 CT scan) established that the Veteran suffers from a chronic sinus disability.  The otolaryngologist then opined that it is at least as likely as not (50 percent or greater probability) that a current sinus condition: (1) represents a continuation of the sinusitis condition diagnosed during service, and (2) is etiologically related to the sinus symptoms treated in service.  The otolaryngologist noted that the Veteran had complained several times in service and after service of sinus symptoms.  The otolaryngologist concluded that the deviated nasal septum and hypertrophic turbinates were underlying causes for the Veteran's disease, and that the clinical diagnosis should be chronic rhinitis being it allergic or sinus which is a clinical diagnosis but radiologically no sinus pathology was found.  In conclusion, the otolaryngologist stated that the Veteran's complaints started in service and continued, so it is as likely as not related to service.

Given the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for chronic rhinitis.  Indeed, the opinion from the VA otolaryngologist, who reviewed the claims file in detail, determined that the appropriate diagnosis for the Veteran's present sinus complaints was chronic rhinitis, and linked this disorder to the symptoms noted during military service.  No competing negative opinion is of record.  Therefore, the Board concludes that service connection for chronic rhinitis is warranted.



ORDER

Entitlement to service connection for chronic rhinitis, claimed as sinusitis, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


